Citation Nr: 0930693	
Decision Date: 08/17/09    Archive Date: 08/27/09

DOCKET NO.  07-09 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to special monthly pension for a surviving 
spouse based on the need for regular aid and attendance.  

2.  Entitlement to special monthly pension for a surviving 
spouse at the housebound rate.  


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1942 to 
December 1945.  He died on March [redacted], 2003.  The appellant is 
the Veteran's surviving spouse.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The appellant is not blind or nearly blind in both eyes; 
is not institutionalized in or confined to a nursing home or 
other facility due to physical or mental incapacity; and does 
not have a factual need for the regular aid and assistance of 
another person.

2.  The appellant is substantially confined to her home or 
immediate premises by reason of disability or disabilities 
which are reasonably certain to remain throughout the 
appellant's lifetime.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to special monthly pension 
based on aid and attendance have not been met.  38 U.S.C.A. 
§§ 1502, 1541(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.351, 
3.352 (2008).

2.  The criteria for entitlement to special monthly pension 
based on housebound status have been met.  38 U.S.C.A. §§ 
1502, 1541(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.351, 3.352 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that she has a need for special 
monthly pension based on the need for the regular aid and 
attendance of another person or by reason of being 
housebound.

The need for aid and attendance is defined as helplessness or 
being so nearly helpless as to require the regular aid and 
attendance of another person. 38 U.S.C.A. §§  1502(b), 1541 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.351(b) (2008). The 
appellant will be considered in need of aid and attendance if 
he is (1) blind or so nearly blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; (2) is 
a patient in a nursing home because of mental or physical 
incapacity; or (3) establishes a factual need for aid and 
attendance under the criteria set for in 38 C.F.R. § 
3.352(a). 38 C.F.R. § 3.351(c).

Under 38 C.F.R. § 3.352(a) the following criteria will be 
accorded consideration in determining the need for regular 
aid and attendance:  the inability of a claimant to dress or 
undress herself, or to keep herself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid (this will 
not include the adjustment of appliances which normal persons 
would be unable to adjust without such aid, such as supports, 
belts, lacing at the back, etc.); the inability of a claimant 
to feed herself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the claimant from hazards or dangers incident to her 
daily environment.

It is not required that all of the disabling conditions 
enumerated be found to exist before a favorable ruling may be 
made.  The particular personal functions which the appellant 
is unable to perform should be considered in connection with 
her condition as a whole.  It is only necessary that the 
evidence establish that the appellant is so helpless as to 
need regular aid and attendance, not that there be a constant 
need.  Determinations that the appellant is so helpless, as 
to be in need of regular aid and attendance will not be based 
solely on an opinion that the appellant's condition is such 
that it would require her to be in bed.  They must be based 
on the actual requirements of personal assistance from 
others.  38 C.F.R. § 3.352(a); Turco v. Brown, 9 Vet. App. 
222, 224 (1996).

If the criteria for aid and attendance are not met, special 
monthly pension based on being housebound may be awarded when 
the surviving spouse is permanently housebound by reason of 
disability.  The "permanently housebound" requirement is 
met when the surviving spouse is substantially confined to 
her home (ward or clinical areas, if institutionalized) or 
immediate premises by reason of disability or disabilities 
which it is reasonably certain will remain throughout the 
surviving spouse's lifetime.  38 C.F.R. § 3.351(f).  

A medical statement for consideration of aid and attendance 
received in March 2006 was filled out and signed by the 
appellant's physician.  Diagnoses were lumbar disc disease 
with left lower extremity radiation, osteoarthritic spine, 
hypertension, and essential tremors.  He noted that the 
appellant used a walker to walk and stated that distances 
were quite limited.  He noted that she was able to feed 
herself, did not need assistance in bathing and tending to 
other hygiene needs, could care for the needs of nature, was 
not confined to bed, and could sit up.  He also noted that 
she was not blind, could travel short distances, and stated 
that she did not require nursing home care.  She was unable 
to leave the home without assistance.  The physician cited 
the appellant's lower left extremity pain and significantly 
impaired ambulation to show the appellant's need for aid and 
assistance.  He also stated that the appellant was 
emotionally affected by her chronic pain.  

Private medical records dating from September 2005 to July 
2006 from the same physician support the physician's opinion 
as to her inability to leave home without assistance.  In 
January 2006, it was noted that she used a walker but should 
continue ambulating as able.  She reported that she was 
confined to her house due to the pain that she had upon 
ambulating or standing for prolonged periods of time.  In 
February 2006, it was noted that she was more mobile and used 
a walker while out.  In May 2006, the appellant reported that 
she went shopping three weeks ago and had done increased 
walking.  She was seen complaining of severe pain since then 
in the left hip.  In July 2006 it was noted that she used a 
mobile walker with a chair.  

The Board notes that the appellant does not claim nor is it 
shown that she is blind or nearly blind, as defined in 
38 C.F.R. § 3.351(c), is institutionalized in a nursing home 
on account of physical or mental incapacity, is unable to 
feed herself, or bedridden or incapable of attending to the 
needs of nature without assistance.  The appellant's 
examination report and private medical records do not reveal 
that she was, at any point, unable to perform her activities 
of daily life.  The private physician reported that she was 
able to feed herself, care for the needs of nature, sit up, 
and travel small distances.  

While the appellant's medical conditions (lumbar disc disease 
with left lower extremity radiation, osteoarthritic spine, 
hypertension, and essential tremors) may limit her 
activities, her activities are not so limited that she 
requires the regular aid and attendance of another person.  
There is no evidence of record indicating that the appellant 
is unable to dress or undress herself, keep herself clean and 
presentable, feed herself, and attend to the wants of nature 
by herself.  Additionally, the evidence of record does not 
suggest that the appellant requires assistance in terms of 
protecting her from the hazards or dangers incident to her 
daily environment.  The Board concludes that the weight of 
evidence relevant to the overall capacity to perform 
activities of daily living shows that the appellant does not 
have a factual need for aid and attendance of another person.  

As the preponderance of the evidence is against this claim, 
the "benefit of the doubt" rule is not for application, and 
the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

However, the Board concludes that special monthly 
compensation under 38 C.F.R. § 3.351(f) is warranted.  
Although the appellant was able to travel small distances, 
for example to medical appointments, the physician stated 
that she is unable to leave the house unaided.  The medical 
records show that she has consistently used a walker and that 
on one occasion when she did leave her house to go shopping, 
she had a significant exacerbation of her pain.  She also 
reported to her physician before she filed her claim for 
special monthly pension that she was unable to leave her 
house due to the pain she experienced on ambulating.  
Resolving all doubt in the appellant's favor, the Board finds 
that the appellant meets the requirements for special monthly 
pension at the housebound rate as she is substantially 
confined to her dwelling and the immediate premises due to 
disabilities that are reasonably certain to remain throughout 
her lifetime.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and her 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended 
by 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).  Notice which 
informs the appellant of how VA determines disability ratings 
and effective dates should also be provided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice should be provided to the claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004).  

Here, the duty to notify was satisfied by a June 2006 letter 
that addressed the notice elements for aid and attendance and 
was sent prior to the initial decision in this matter.  The 
letter informed the appellant of the evidence that was 
required to substantiate the claim and of the appellant's and 
VA's respective duties for obtaining that evidence.  While 
the information pertaining to the criteria for special 
monthly pension based on housebound status was not specific 
to a surviving spouse, but instead included criteria 
pertaining to veterans, there is no prejudice to the 
appellant as the Board is granting that benefit in full.  To 
the extent that the notice required by Dingess/Hartman was 
not provided, the Board notes that special monthly pension 
based on aid and attendance has been denied and therefore an 
effective date will not be assigned.  Moreover, as housebound 
benefits have been granted, the appellant will have an 
opportunity to make arguments to the RO as to the correct 
effective date. 

The appellant has provided a medical statement for 
consideration of aid and assistance received in March 2006.  
There is no indication from the appellant that the medical 
statement was somehow deficient.  Accordingly, the Board 
finds that there is sufficient evidence to decide the claim 
without the need for a VA examination.  Significantly, 
neither the appellant nor her representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).


ORDER

Special monthly pension for the surviving spouse based on the 
need for regular aid and attendance is denied.  

Special monthly pension for the surviving spouse at the 
housebound rate is granted, subject to the legal criteria 
governing the payment of monetary benefits.




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


